Ludeling, C. J.
J. H. Grover brought a suit before the Third Justice of the Peace for the parish of Orleans, to obtain the possession of his property from his tenant, the relator. The defendant in that suit claimed to hold under a verbal lease for two years, entered into before Grover bought the property; that the amount of said lease exceeds $500; and that the justice’s court is without jurisdiction, ratione materia. This exception was overruled. The defendant then applied to the Third District Court of New Orleans for a writ of prohibition against said justice of the peace to prevent him from usurping jurisdiction in the case. From the refusal of the district judge to perpetuate said prohibition, this appeal is taken. Conceding that the Third District Court might have granted the prohibition, this court has no power to revise the action of the Third District Court, refusing to perpetuate the prohibition. C. P. 845. The Third District Court could reverse the judgment of the justice’s court, on appeal; or if the Third Justice of the Peace had no jurisdiction over the case, an action of nullity could be brought, or the execution thereof might be enjoined, *670on the ground of its nullity. But it was never contemplated that one sued before a Justice of the Peace could bring his case to be revised before the district or parish court and before this court also. The right of double appeals is not conferred by the constitution.
It is ordered that the appeal be dismissed with costs.
Rehearing refused.